March 19, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            SONJIA JONES, Appellant

NO. 14-12-00945-CV                           V.

                         DISCOVER BANK, Appellee
                     ________________________________

      Today the Court heard the parties joint motion to set aside the judgment
signed by the court below on July 10, 2012. Having considered the motion and
found it meritorious, we order the judgment REVERSED AND REMAND the
cause to the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.